Citation Nr: 1748773	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for sleep apnea, claimed as secondary to the service-connected type II diabetes mellitus disability.

2. Entitlement to service connection for a pulmonary disorder, to include as due to herbicide exposure.

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The December 2012 rating decision denied the Veteran's claim for entitlement to sleep apnea, and the March 2013 rating decision denied the Veteran's claim for entitlement to a pulmonary disorder.

Regarding the claim of entitlement to a TDIU, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as part of the underlying claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As the Board noted in its prior remands, the Board finds that an implied issue of entitlement to a TDIU was been raised by the record as part of the Veteran's underlying claim for an increased rating for the Veteran's schizophrenia. Id. 

This matter was remanded in September 2015 and June 2016. The Board finds that the AOJ has fully complied with the remand directives. Therefore, the matter is now appropriately before the Board once again. See Stegall v. West, 11 Vet. App. 268 (1998). 

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing sitting at the RO in Providence, Massachusetts. The transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran's currently diagnosed sleep apnea is not due to or aggravated by his service-connected type II diabetes mellitus disability.

2. The Veteran's pulmonary disorder, diagnosed as COPD, was not incurred in or caused by active service, including by herbicide exposure.

3. The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. Entitlement to service connection for sleep apnea disability claimed as secondary to a service-connected a type II diabetes mellitus disability, is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a pulmonary disorder, diagnosed as COPD, have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board notes that in its September 2015 remand the RO was directed to request any needed authorization and consent to release information from the Veteran pertaining to private treatment records from Dr. M at Pulmonary Care, P.C., relevant to the Veteran's claim for service connection for sleep apnea and for a pulmonary disorder. In accordance with the remand directive, in July 2016, the RO sent a development letter to the Veteran requesting such authorization, or in the alternative requested that he obtain such records and send them to VA. However, the Veteran did not return such authorization and has not submitted such outstanding records. Similarly, the September 2015 remand directed the RO to provide the Veteran with notice pursuant to his claim for a TDIU, to include providing him a VA Form 21-8940. The Veteran was sent such letter and form in September 2015. However, the Veteran did not return such form. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that the RO has substantially complied with its remand directives and that the Board has satisfied its duty to assist. 

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2016). When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases. However, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013). In this case, sleep apnea and a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), are not considered a "chronic" disorder under 38 C.F.R. §§ 3.307, 3.309; thus, service connection is not warranted under 38 C.F.R. § 3.303 (b) for a chronic disability.

A. Sleep Apnea

The Veteran asserts that his sleep apnea is related to his service-connected type II diabetes mellitus. At the May 2015 hearing, the Veteran explained that he believes that his sleep apnea is secondary to his diabetes, and asserted that "there's a lot of medical literature that I found supporting that." However, the Board notes that the Veteran has not submitted such literature for consideration and review.

The Veteran does not specifically assert an event in service, and the medical records do not indicate a diagnosis in service. The Veteran asserts that he was diagnosed with sleep apnea over 20 years ago and that he has used a CPAP for over 15 years. As noted above, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply because sleep apnea is not considered a "chronic" disorder under 38 C.F.R. §§ 3.307, 3.309. Therefore, to the extent that the Veteran has argued that symptomatology since his military service, service connection is not warranted under 38 C.F.R. § 3.303 (b) for a chronic disability.

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition. See 38 C.F.R. § 3.310 (a) (2016). In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable. 38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the Veteran has a current diagnosis of obstructive sleep apnea. See, e.g., December 2015 VA examination. Therefore, the Veteran meets the first element of service connection. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As for service connection on a secondary basis, the Board finds that the second prong, a service-connected disability, is satisfied in this case. The Veteran is currently service connected for type II diabetes mellitus. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Therefore, this matter turns on the third prong, whether there is a nexus between the service-connected disability and the current disability. See Wallin, 11 Vet. App. at 512.The Veteran was provided a VA examination in December 2015. The examiner noted the Veteran's history, treatment, and assertions, and after an examination of the Veteran, opined that the Veteran's obstructive sleep apnea is "less than likely as not related to or aggravated by his type II diabetes mellitus." The examiner explained that sleep apnea is a disease that affects the tracheolaryngeal area and the central part of the brain. The examiner found no link between the Veteran's sleep apnea and his type II diabetes mellitus.

The Board finds that the competent medical evidence is against a finding that the Veteran's sleep apnea is the result of or is aggravated by the Veteran's service-connected type II diabetes mellitus. While the Veteran contends that his service-connected type II diabetes mellitus has caused his sleep apnea, the Board again notes that the medical evidence of record does not reflect such contentions. Although the Veteran may feel that his sleep apnea symptoms are due to his diabetes condition, there is no objective evidence to relate the two conditions. The Board finds that that his lay opinion is entitled to no probative value. As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his sleep apnea. See Kahana, 24 Vet. App. at 438. Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Thus, based on the forgoing reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for the Veteran's sleep apnea, and the benefit of the doubt doctrine does not apply.

B. Pulmonary Disorder

The Veteran asserts that his pulmonary disorder, to include COPD, is the result of his exposure to herbicides in service. 

In this case, the Veteran has a current pulmonary disorder, with a diagnosis of COPD. See, e.g., December 2015 VA examination. Therefore, the Veteran meets the first element of service connection. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board notes that VA treatment records include notations of asthma. Upon remand, the Veteran was afforded a VA examination, during which the examiner reviewed the Veteran's claims file and completed an examination of the Veteran in-person. However, the VA examiner did not find a current diagnosis of asthma. Therefore, the Board will only address the issue of entitlement to service connection for a pulmonary disorder, to include COPD.

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii). The last date on which such a Veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period. 38 C.F.R. § 3.307. For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable.

In the current case, the Veteran asserts service in Vietnam and herbicide exposure. The Veteran's Form DD-214 confirms service in Vietnam during the Vietnam War era, with a Vietnam Service Medal. Therefore, the Board presumes Agent Orange exposure. Therefore, the second element of service connection, an in-service incurrence or aggravation of a disease or injury is satisfied. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability, the Board notes that the presumption of service connection based on herbicide exposure does not apply to COPD. See 38 C.F.R. § 3.309 (e). However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).

The December 2015 VA examiner, after an examination of the Veteran in-person and a review of the Veteran's electronic claims file, opined that the "Veteran's COPD is less than likely as not related to his exposures in Vietnam with agent orange and herbicide exposures." Instead, the VA examiner found that the Veteran's COPD is caused by smoking. Medical evidence of record indicates that the Veteran smoked for 10 years and that the Veteran quit smoking in 1979.

The Board finds that the competent medical evidence is against a finding that the Veteran's pulmonary disorder is etiologically related to the Veteran's herbicide exposure in service. The Board finds that the competent and probative medical evidence of record does not support such contentions. Although the Veteran may feel that his COPD symptoms are due to his herbicide exposure in service, there is no objective evidence of such nexus. Again, the Board finds that that his lay opinion is entitled to no probative value. As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his sleep apnea. See Kahana, 24 Vet. App. at 438. Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Thus, based on the forgoing reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for the Veteran's pulmonary condition, to include COPD, and the benefit of the doubt doctrine does not apply.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16 (a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation. Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors. See Moore, 21 Vet. App. at 218 (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore, 555 F.3d 1369. Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran is currently service-connected for schizophrenia, rated as 70 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; right ear hearing loss rated as 0 percent disabling. The threshold requirement for a TDIU is met for the entire period on appeal. Additionally, the Board notes that the Veteran is not contending that his unemployability is the result of his service-connected hearing loss. 

Although the Veteran is also service connected for type II diabetes mellitus, right ear hearing loss, and tinnitus, the Veteran has not asserted that his unemployability is the result of his service-connected type II diabetes mellitus, hearing loss, or tinnitus. See May 2015 hearing transcript. Instead, the Veteran contends that his unemployability is the result of his service-connected schizophrenia. See May 2015 hearing transcript.

With the threshold requirements satisfied for the entire period on appeal, this matter turns on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has a undergraduate degree in accounting. The Veteran reports that he worked at the Postal Office for 20 years until 2004. At the October 2012 VA examination, the Veteran reported that after 2004 he started a tanning business but, that he recently filed for bankruptcy. 

Similarly, at the May 2015 hearing, the Veteran testified that he was forced to retire from the Post Office on approximately February 29, 2004 as a result of his mental health disability. The Veteran explained that he isolates himself and while working at the Post Office disliked working the window because he found it difficult and uncomfortable dealing with people. The Veteran further testified that he had a short temper and would get frustrated easily while working at the Post Office.

At the October 2012 VA psychiatric examination, the examiner found that the Veteran has occupational and social impairment with reduced reliability and productivity. The Veteran reported that his schizophrenia symptoms include not being able to concentrate, being anxious, lacking motivation, feeling depressed, mild memory loss, suspiciousness, sleep impairment, depressed mood, and fleeting thoughts. The Veteran reported that these symptoms caused him to neglect his business and are the reason for him filing for bankruptcy. Additional symptoms include difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including worklike settings. However, the examiner did not find that the Veteran's disability caused him to have deficiencies in more areas or a total occupational impairment. 

VA treatment records from March 2013 to November 2015 indicate stability of his psychiatric disability, with normal clinical scales of paranoia and schizophrenia. The Veteran continued to report isolating himself, feeling down some days, anxiety, depression, and memory troubles. However, his treatment records indicate that he has remained functional in the community despite his diagnoses. See June 2013 VA treatment record. No symptoms of psychosis or hallucinations (auditory or visual) have been reported. No hospitalizations are have been reported.

Social Security Administration (SSA) records and a benefit determination is of record. The record indicates that the Veteran is receiving benefits as of October 9, 2009, with the primary diagnosis being osteoarthrosis and allied disorders, with the secondary diagnosis being anxiety related disorders. While the determination of SSA is considered by the Board, such determination is not binding or dispositive. In this case, the Veteran's osteoarthrosis and allied disorders are not service connected. 

A February 2013 SSA evaluation indicates that the Veteran suffers from memory loss, anxiety, and concentration issues. The examiner found that the Veteran "appeared to be someone who could learn tasks of varying complexity; however, he may have some difficulty learning new tasks of a complex nature because of depression and difficulty sustaining concentration." The examiner noted that the Veteran's work may be affected by his short-term memory problems and that the Veteran may have difficulty coping with unexpected situations at work. However, the examiner also found that the Veteran seemed to be able to get along with others and that the Veteran "appeared to be someone who could accommodate well to work routines and time constraints."

Upon review of all lay and medical evidence, the Board finds that the weight of the competent, credible, and probative evidence, does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment. The Board has considered the Veteran's statements regarding his claim of TDIU as a result of his service-connected psychiatric disability, but finds that such statements are outweighed by the competent and probative medical evidence of record. While the Veteran's service-connected disabilities may result in some occupational impairment, the probative evidence of record, as set-forth above, is against a finding of unemployability.  As noted above, the Veteran did not return the providing him a VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability, which would have provided updated information regarding employment and educational history.  Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disabilities. 

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated. In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for sleep apnea, claimed as secondary to the service-connected type II diabetes mellitus disability, is denied.

Entitlement to service connection for a pulmonary disorder, diagnosed as COPD, to include as due to herbicide exposure, is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


